Section 2 of chapter 35, Laws of 1876, authorizes the court to commit to one or more referees any cause at law or equity, or the determination of any question of fact "wherein the parties are not, as matter of right, entitled to a trial by jury." "As matter of right" here means as matter of constitutional right. And, by the constitution, neither party is entitled to a jury trial for the settlement of accounts too complicated to be intelligently investigated and adjusted in that way. Copp v. Henniker,55 N.H. 179, 210, 211; Perkins v. Scott, 57 N.H. 55, 81, 82, 83, 84; Bellows v. Bellows, ante, p. 60.
Exception overruled.
BINGHAM, J., did not sit.